117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Glenn Alan GERMANY, also known as Phillip Larry Johnson, Appellant.
No. 96-3881.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 7, 1997.Filed:  July 10, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before HANSEN, ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Glenn Alan Germany appeals the district court's1 denial of his 18 U.S.C. § 3582(c)(2) motion.  Germany argues his sentences for drug offenses and escape should be reduced pursuant to a Sentencing Commission amendment to the Career Offender Guideline, U.S. Sentencing Guidelines Manual § 4B1.1, comment.  (n. 2) (1995).


2
The Supreme Court held during the pendency of this appeal that the amended Career Offender Guideline was at odds with the plain language of 28 U.S.C. § 994(h), which directs the Sentencing Commission to assure that certain repeat offenders are sentenced "at or near the maximum term authorized."   See United States v. LaBonte, 117 S. Ct. 1673, 1675 (1997).  It further held that, because the statute, and not the amended guideline, controls, the "maximum term authorized" must be read to include all applicable statutory sentencing enhancements.  Id. at 1679.   We conclude Germany's argument is therefore foreclosed.  See United States v. Arnold, No. 95-3892, 1997 WL 314863 at * 1 (8th Cir.  June 13, 1997).



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri